Citation Nr: 1717210	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO. 12-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a headache disorder, to include as secondary to service-connected hypertension or service-connected seizure disorder.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to a compensable disability rating for hypertension. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge seated at the RO. During the hearing, the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the Board hearing is included in the electronic claims file.


FINDINGS OF FACT

1. The Veteran's chronic headaches and bilateral hearing loss did not manifest in service, were not continuous since service, and were not shown to a compensable degree within one year of separation from service. 

2. The Veteran's bilateral hearing loss and chronic headaches are not etiologically related to his military service.

3. Throughout the appeal, the Veteran's hypertension was continuously treated with medication, but did not have a history of diastolic pressure predominately 100 or more.

CONCLUSIONS OF LAW

1. The criteria for service connection for chronic migraine headaches, to include as secondary to service-connected hypertension or service-connected seizure disorder, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2016).

2. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).

3. The criteria for a compensable disability rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2012 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).
VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded in-person medical and audiological examinations in December 2012, July 2012, and May 2016. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations and medical opinions are adequate to decide the Veteran's claim. 

The case was remanded in February 2016 in order to provide the Veteran with an examination to determine the current severity of his service-connected hypertension, an addendum opinion on whether the Veteran's headaches were aggravated by any of his service-connected conditions, and for an addendum opinion concerning the nature and etiology of the Veteran's bilateral hearing loss. The Veteran was afforded medical and audiological examinations in May 2016, and the VA examiner provided the requested opinions. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability. See 38 C.F.R. § 3.310(a). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. See id.; Harder v. Brown, 5 Vet. App. 183, 187 (1993). The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury. To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Bilateral hearing loss and migraines are organic diseases of the nervous system and are considered by VA to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.

Where a veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; see also 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d 1372, 1377. 

Service Connection for Headaches

The Veteran contends his chronic headaches are a result of his service-connected hypertension or, alternatively, his service-connected seizure condition. 

In December 2012, a VA examiner opined that the Veteran's headaches were not a result of his service-connected hypertension. The examiner noted that the Veteran's hypertension is currently well-controlled, and that there was no medical documentation identifying hypertension as the cause of the Veteran's headaches, nor any medical documentation identifying hypertension as aggravating the Veteran's headaches. 

In a July 2013 addendum opinion, a separate VA examiner opined that the Veteran's headaches were not etiologically related to his service-connected seizure condition, nor were the Veteran's headaches aggravated by his seizure condition. The examiner noted that headaches immediately following a seizure are common, but are considered "part and parcel of a seizure episode." The July 2013 examiner further noted that what the Veteran is describing are headaches not associated with seizures, and that there was only one documented non seizure associated headache in the Veteran's service treatment records. The July 2013 VA examiner concluded that the Veteran did not have a chronic headache disorder during service and thus, his current headache condition is not etiologically related to his active service. 

In a May 2016 addendum opinion, the VA examiner further opined that the Veteran's headache condition was not aggravated by his seizure condition. The examiner noted the absence of treatment for a headache condition, both during service and after separation from service. The VA examiner also opined that "it is medically unlikely that [...] a seizure episode could 'aggravate' the later onset of a headache condition (ie the lack of temporal contiguity also makes this 'aggravation' contention medically unlikely)." Finally, the examiner noted that the Veteran's obstructive sleep apnea can also be a contributing factor in causing his headaches. The examiner concluded that the Veteran's seizure condition neither caused, nor aggravated, his current headache condition. 

The December 2012 and July 2013 VA examiners provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiners are competent and probative evidence. The VA examiners provided the 



Veteran with in-person examinations, reviewed the claims file and provided medical opinions supported by adequate rationale.

The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service and his headache disorder. During his April 1981 reenlistment examination, the Veteran denied any headaches. The Veteran himself does not contend that his headaches began in service. 

The preponderance of the evidence is against a finding linking the Veteran's headache disability to his active service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for headache condition, to include as secondary to service-connected hypertension or seizure condition is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Service Connection for Bilateral Hearing Loss

The Veteran contends his bilateral hearing loss is a result of acoustic trauma sustained while in active service. 

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran demonstrates a current disability. On the authorized audiological evaluation in May 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
60
60
LEFT
45
50
50
55
70

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 84 percent in the left ear. These audiometric results establish a current bilateral hearing loss disability for VA purposes. See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. at 159 (1993). 

The Veteran reported experiencing acoustic trauma during service. The Veterans' DD Forms 214 show that his military occupational specialty (MOS) was as a Torpedoman's Mate and Missile Assemblyman. The Veteran reported that he wore a single layer of ear protection, which he contends was deemed insufficient after he separated from service. The Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C.A. § 1154(a) (West 2014).

The Veteran contends his disability began during service. Upon reenlistment audiological examination in April 1981, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
15
20
20
15
15

Upon service audiological examination in February 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
5
LEFT
15
10
15
5
0

At his separation examination in October 1989, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
10
10
15
0
5

The first instance of hearing loss, for VA purposes, occurred during the May 2016 VA exam-more than 20 years after the Veteran's separation from service. Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry v. Brown, 7 Vet. App. 59 (1994). Thus, the Veteran's contemporary reports of medical history outweigh his later assertions that his hearing loss began in service and has continued since service separation. Therefore, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss. 

The preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss manifested during service or is otherwise etiologically related to service. The May 2016 VA examiner opined that the Veteran's current bilateral hearing loss was not etiologically related to his active service. The VA examiner noted that the Veteran's service treatment records do not document any evidence of hearing loss. Further, the VA examiner also noted that the Veteran underwent audiological testing in July 2012 and did not have hearing loss for VA purposes. The examiner cited a 2005 report from the Institute of Medicine which stated that "noise induced hearing loss occurs immediately and does not have a delayed-onset, weeks, months, or years after the exposure event. In the United States, as in other developed nations, most hearing loss has no other cause other than advancing years."

The May 2016 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner provided the Veteran with an in-person audiological examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hearing loss in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for bilateral hearing loss may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's bilateral hearing loss and his active service, the Board finds that bilateral hearing loss is not etiologically related to service. See 38 U.S.C.A. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility). 

Accordingly, service connection for bilateral hearing loss is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Increased Rating for Service-Connected Hypertension

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The RO rated the Veteran's service-connected hypertension as 0 percent disabling under DC 7101 (hypertensive vascular disease). See 38 C.F.R. § 4.104. For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater. Isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90 mm. 38 C.F.R. § 4.104, DC 7101, Note 1.

Under DC 7101, a 10 percent rating is warranted when the diastolic pressure is predominantly 100 or more, or; when the systolic pressure is predominantly 160 or more, or when the veteran has a history of a diastolic pressure of 100 or more and requires continuous medication for control. A 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more. A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran has a diagnosis of essential hypertension, he takes continuous medication for his disability, but the evidence of record does not indicate that he has a history of diastolic pressure of predominately 100 or more during the period on appeal. Upon examination in May 2016, the Veteran's blood pressure readings were 149/92, 141/90, and 145/90. Accordingly, entitlement to a compensable rating for service-connected hypertension is denied. 

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and a compensable rating for the Veteran's hypertension is denied. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3 (2016); Gilbert, 1 Vet. App. at 55.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the Veteran's disability picture; however, it determines that entitlements to any additional SMCs are not warranted for this case. 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016); Akles v. Derwinski, 1 Vet. App. 118 (1991); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). There is no indication in the record that the Veteran is rendered unemployable due to his service-connected disabilities. Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.

(ORDER ON NEXT PAGE)





ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to a compensable disability rating for service-connected hypertension is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


